Examiner’s Amendment and
Examiner’s Statement of Reasons for Allowance
Allowance (10/28/21)

The present application is being examined under the post-AIA  first to invent provisions. 

An Examiner's amendment for the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Applicant’s representative authorized following Examiner's amendments via telephone interview.

Following claims were further amended to read as follows:
Cancel claims 1-7. 

The following is an Examiner's statement of reasons for allowance: 
The primary reason for the allowance is that it has not been shown or reasonably suggested by the prior art of record to have one or a plurality of L-shaped protrusions in said vehicle floor surface wherein said L- shaped protrusions are comprised of two linear portions that intersect and define an angle of 750 to 1150; one or a plurality of web regions between said plurality of L-shaped protrusions wherein said web regions provide a downwardly sloping surface at an angle in the range of 0.50 to 20.00; wherein said downwardly sloping floor surface running front-to-back in said vehicle and side-to-side in said vehicle, said one or plurality of L-shaped protrusions, said one or plurality of web regions between said plurality of L-shaped protrusions, are configured to direct water flow to one or a plurality of desired locations and further in combination with the other recited limitations in claims supported by this application, which are also not found in the prior art of record.

Direct all inquiry to Primary Examiner KIRAN B PATELat kiran.patel@uspto.gov (571-272-6665, M-F 8-5). Contact SPE Glenn Dayoan at 571 272 6659 if attempt to reach the examiner are unsuccessful. The PTO Official fax number is 571-273-8300.

Information Retrieval (PAIR) system has status information for this application. Either Private PAIR or Public PAIR has status information for published applications.  Only Private PAIR has status information for unpublished applications.  Additional PAIR system information available at http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/Kiran B Patel/Primary Examiner, Art Unit 3612


U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
Phone: 571-272-6665 
kiran.patel@uspto.gov